In an action to recover damages for personal injuries, the defendants appeal, as limited by their brief, from so much of an order of the Supreme Court, Nassau County (Parga, J.), entered December 5, 2011, as denied that branch of their cross motion which was for summary judgment dismissing the complaint on the ground that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is affirmed insofar as appealed from, with costs.
In support of that branch of their cross motion which was for summary judgment dismissing the complaint, the defendants met their prima facie burden of showing that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d) as a result of the subject accident (see Toure v Avis Rent A Car Sys., 98 NY2d 345 [2002]; Gaddy v Eyler, 79 NY2d 955, 956-957 [1992]). In opposition, the plaintiff raised a triable issue of fact (see Gellis v Singho, 92 AD3d 720, 720-721 [2012]; Mitchell v Casa Redimix Concrete Corp., 83 AD3d 1015, 1015-1016 [2011]). Accordingly, the Supreme Court properly denied that branch of the defendants’ cross motion which was for summary judgment dismissing the complaint (see Gellis v Singho, 92 AD3d at 721). Angiolillo, J.P., Balkin, Austin and Miller, JJ., concur. [Prior Case History: 2011 NY Slip Op 33153(U).]